 


109 HR 1284 IH: To authorize the placement of an equestrian statue depicting frontiersman, explorer, and missionary Jacob Hamblin on the grounds of the Forest Service Kaibab Plateau Visitor Center in Jacob Lake, Arizona, and for other purposes.
U.S. House of Representatives
2005-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1284 
IN THE HOUSE OF REPRESENTATIVES 
 
March 14, 2005 
Mr. Renzi introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To authorize the placement of an equestrian statue depicting frontiersman, explorer, and missionary Jacob Hamblin on the grounds of the Forest Service Kaibab Plateau Visitor Center in Jacob Lake, Arizona, and for other purposes. 
 
 
1.Placement of equestrian statue depicting Jacob Hamblin at Forest Service Kaibab Plateau Visitor Center, Jacob Lake, Arizona 
(a)Statue authorizedThe Secretary of Agriculture shall authorize the Jacob Hamblin Legacy Organization to install a bronze equestrian statue depicting frontiersman, explorer, and missionary Jacob Hamblin on the grounds of the Forest Service Kaibab Plateau Visitor Center in Jacob Lake, Arizona. The authority to install the statue includes the authority to provide historical information regarding the life of Jacob Hamblin, either as part of the base of the statue or a nearby display. 
(b)Location of statueThe statue authorized by subsection (a) shall be installed in a prominent location in front of the visitor center so that the statue is visible from both Highway 67 and Highway 89 Alt. 
(c)Design approvalsThe statue authorized by subsection (a) shall be at least life size. The actual design of the statue, and the historical information to be provided as part of the statue, shall be subject to the approval of the Secretary. 
(d)Prohibition on use of Federal funds for establishmentNo Federal funds may be expended to design the statue authorized by subsection (a), to acquire the statue, to prepare the site selected for the statue, or to install the statue. 
(e)Suspension for misrepresentation in fundraisingThe Secretary may suspend the authority of the Jacob Hamblin Legacy Organization to place the statue at the visitor center if the Secretary determines that fundraising efforts relating to the statue have misrepresented an affiliation of the Jacob Hamblin Legacy Organization with the Federal Government. 
(f)Annual reportUntil the statue authorized by subsection (a) is installed, the Jacob Hamblin Legacy Organization shall submit to the Secretary an annual report of operations related to fundraising efforts for the statue and progress on the placement of the statue at the visitor center. 
(g)MaintenanceUpon installation of the statue authorized by subsection (a) at the visitor center, the Secretary shall assume responsibility for the maintenance of the statue. The Secretary may accept contributions for the maintenance of the statue from the Jacob Hamblin Legacy Organization or other persons. Amounts accepted under this subsection shall be merged with other funds available to the Secretary for the operation and maintenance of the visitor center. 
 
